ase 1°20-Cr- - ocumen le olorado age 10

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO

Criminal Case No. 20-cr-00199-PAB
UNITED STATES OF AMERICA,

Plaintiff,

1. RONALD ALLEN GRACE JR.,

Defendant.

 

WAIVER FOR ADMINISTRATIVE FORFEITURE

 

In accordance with Defendant Ronald Allen Grace Jr.’s Plea Agreement, the
following is a waiver of administrative forfeiture deadlines, in order to forfeit the items
identified in the Plea Agreement.

1. On December 11, 2020, Defendant Ronald Allen Grace Jr. entered into a
Plea Agreement in criminal case number 20-cr-00199-PAB (ECF Docket # 27). In part,
Defendant Ronald Allen Grace Jr. agreed to admit the forfeiture allegations contained in
the Indictment and further agreed to forfeit the following items:

e Smith & Wesson, Bodyguard 380, .380 caliber handgun, with serial
number EAF9333;

e Taurus, TH9, 9mm caliber handgun, with serial number TMB21188

e Taurus, TH40, .40 caliber handgun, with serial number SMB47413

e German Sports Gun, GSG16, .22 caliber rifle, with serial number

A816496, 5) High Point, 995, 9mm, with serial number F164714

 

 
ase 1'20-Cr- - ocumen le olorado age <0

e Mossberg, Blaze 47, .22 caliber rifle, with serial number RA0027242

e Savage, Mark Il, .22 caliber rifle, with serial number 2766964

e Maverick Arms, 88, 12 Gauge Shotgun, with serial number MV0277738

e American Tactical, OMNI Multi-Cal, .410 Gauge Shotgun, with serial
number NS236637

e Taurus, Rossi $411220, .410 Gauge Shotgun, with serial number
SR397794

e Taurus, Rossi $411220, .410 Gauge Shotgun, with serial number
5GN014025

e American Tactical, OMNI Multi-Cal, 5.56 caliber rifle, with serial number
NS224100

e American Tactical, OMNI Multi-Cal, 5.56 caliber rifle, with serial number
NS237349

e American Tactical, OMNI Multi-Cal, 5.56 caliber rifle, with serial number
NS224702

e American Tactical, 5.56 caliber rifle, with serial number MSA034662

e one, bag of suspected silencer parts, and

e the recovered ammunition.‘

 

' The Silencers listed in the Plea Agreement will be criminally forfeited.

2
ase 1: 20-Cr- - ocumen le olorado age 50

2. Based on the Plea Agreement, Defendant Ronald Allen Grace Jr. hereby
relinquishes all right, title, and interest in the items listed in the Plea Agreement in
criminal case number 20-cr-00199-PAB (ECF Docket # 27).

3. Defendant Ronald Allen Grace Jr. further agrees to the forfeiture of the
items listed in in criminal case number 20-cr-00199-PAB (ECF Docket # 27), including
waiving any and all administrative forfeiture deadlines, and further waiving any
administrative noticing as part of the administrative forfeiture process. Defendant
Ronald Allen Grace Jr. further waives, releases, and withdraws any claim that he has
made with respect to the items, and waives and releases any claim that he might
otherwise have made to them in the future.

4. Defendant Ronald Allen Grace Jr. waives any right he might otherwise
have had to receive notice or a hearing with respect to any forfeiture action, including
any motion, pleading, order, or any other action that the United States might take, in its
sole discretion, to carry out the forfeiture. Defendant Ronald Allen Grace Jr.’s waiver
includes, without limitation, all common law, statutory, and constitutional claims or
challenges, on any grounds, arising at any time from, or relating to, the seizure,
relinquishment of rights, disposition, and destruction, including any such claim for
attorney fees and litigation costs.

5. Defendant Ronald Allen Grace Jr. irrevocably releases the United States
from any claims, damages, causes of action, whether in law or in equity, or founded in
contract, tort, or any other legal or equitable theory with respect to the seizure and

forfeiture of the subject property.
ase 1:20-Cr- -

Date: iB A 202 |

Date: 7 |, ree

-OlOrado age 40

ocumen lié

  

ie

Ronald Allen Grace Jr.

Defendant
ji / } /|
A. A. [AJ]

Jared Scott Westbroek
Attorney for the Defendant

 
